         Case 1:19-cv-04613-JPB Document 28 Filed 01/30/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

VICKIE PHAN, individually and            )
Behalf of all others similarly situated, )
                                         )
      Plaintiff,                         )
                                         )    CIVIL ACTION NUMBER:
v.                                       )
                                         )    1:19-CV-4613-JPB
PEAK DEBT CONSUMPTION, LLC )
CHRIS MCCORMICK,                         )
FISHER LAW GROUP, PLLC,                  )
DAVID FISHER, and                        )
HEGEMON GROUP                            )
INTERNATIONAL, LLC,                      )
                                         )
      Defendants.                        )
                                         )

  PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT CHRIS
              MCCORMICK’S MOTION TO DISMISS

      COMES NOW, Plaintiff Vickie Phan, individually and on behalf of all others

similarly situated, and files this, her Response in Opposition to Defendant Chris

McCormick’s Motion to Dismiss [Doc. 20], and shows this Honorable Court the

following:

      In view of Plaintiff's First Amended Complaint, Defendant’s Motion to

Dismiss are now rendered moot.




                                      Page 1 of 3
       Case 1:19-cv-04613-JPB Document 28 Filed 01/30/20 Page 2 of 3




     Respectfully submitted, this 30th day of January, 2020.

                                             HURT STOLZ, P.C.

                                             /s/ James W. Hurt, Jr.
                                             By: James W. Hurt, Jr.
                                             Georgia Bar No.: 380104
     1551 Jennings Mill Road
     Suite 3100-B
     Watkinsville, Georgia 30677
     (706) 395-2750
     Facsimile: (866) 766-9245
     jhurt@hurtstolz.com                     ATTORNEY FOR PLAINTIFF

                     CERTIFICATE OF COMPLIANCE

     Pursuant to Local R. 7.1(D), this is to certify that the foregoing complies with

the font and point setting approved by the Court in LR 5.1(B). The foregoing

PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO

DISMISS was prepared on a computer, using Times New Roman 14 point font.

     Respectfully submitted, this 30th day of January, 2020.

                                             HURT STOLZ, P.C.

                                             /s/ James W. Hurt, Jr.
                                             By: James W. Hurt, Jr.
                                             Georgia Bar No.: 380104
1551 Jennings Mill Road, Suite 3100-B
Watkinsville, Georgia 30677
(706) 395-2750
Facsimile: (866) 766-9245
jhurt@hurtstolz.com                          ATTORNEY FOR PLAINTIFF




                                   Page 2 of 3
         Case 1:19-cv-04613-JPB Document 28 Filed 01/30/20 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that I have filed the PLAINTIFF’S RESPONSE IN

OPPOSITION TO DEFENDANT’S MOTION TO DISMISS with the Clerk of

Court via the CM/ECF system, which will automatically provide all counsel of

record with email notification of this filing.

      Andrew M. Stevens
      astevens@lawstevens.com

      Robert A. Luskin
      rluskin@gm-llp.com

      Scott Robert Hoopes
      scott@millshoopeslaw.com

      Respectfully submitted, this 30th day of January, 2020.

                                                 HURT STOLZ, P.C.

                                                 /s/ James W. Hurt, Jr.
                                                 By: James W. Hurt, Jr.
                                                 Georgia Bar No.: 380104
1551 Jennings Mill Road, Suite 3100-B
Watkinsville, Georgia 30677
(706) 395-2750
Facsimile: (866) 766-9245
jhurt@hurtstolz.com                              ATTORNEY FOR PLAINTIFF




                                      Page 3 of 3
